UNITED STATES DISTRICT,COURT
WESTERN DISTRICT OF LOUISIANA

LAFAYETTE DIVISION
CARL GENE THYMES CASE NO. 6:18-CV-00867
VERSUS ' JUDGE ROBERT R SUl\/IMERHAYS

SANS CHEVAUX INVESTMENTS MAGISTRATE 'JUDGE WHITEHURST
LLC ET AL ~

OR`DER DENYING M()TION FOR RECONSIDERATION

Plaintiff, Carl G; Thymes, has filed the present Motion for Reconsideration Denying
l)isqualification of l\/lagistrate Judge Carol B. Whitehurst for Cause Under 28 U.S,C. §144, 455(a)(b)(l)
Doc #66 (“Motioii for Reconsideration”). Plaintiff asserts there is cause for disqualification under 28
U.s.o. §144, which provides than

Whenever a party to any proceeding in a district court makes and files a timely and
sufficient affidavit that the judge before whom the matter is pending has a personal bias or
prejudice either against him or in favor of any adverse party, such judge shall proceed no
further therein, but another judge shall be assigned to hear such proceeding

Plaintiff also asserts that cause exists under 28 U.S.C. §455(a) and (b)(l), which provide that:
(a) Any justice, judge, cr magistrate judge of the United States shall disqualify himself in
any proceeding in which his impartiality might reasonably be questioned
(b) l-Ie shall also disqualify himself in the following circumstances:

(1) Where he has a personal bias or prejudice concerning a party, or personal
knowledge of disputed evidentiary facts concerning the proceeding

The court has reviewed the PlaintifF s pleadings and finds that he has stated no cause

whatsoever to warrant disqualification

IT IS ORDERED that Plaintist Motion for Rec.onsideration is DENIED.

THUS DONE in Chambers on this 9th day of October, 2018.

 
 

/ l .. \.__x\\ wi~»¢"’“ %CM
t / l '\

Robert R. Summerhays §
United States District Judg
\ a

